Citation Nr: 0122693	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for muscle strain, 
lumbar spine, currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral pes 
planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, E.L., and H.L.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, as a result of a claim filed in 
November 1999.  At the time of the February 2000 rating 
decision, the RO increased the rating for the veteran's 
service-connected lumbar strain from 10 percent to 20 
percent, and continued the noncompensable evaluation or his 
service-connected pes planus.  The veteran appeared before 
the undersigned Board Member at a personal hearing conducted 
at the RO in May 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
See 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

More recently the VA promulgated regulations to effectuate 
the provisions of the VCAA as to the VA's duties to assist 
and notify the claimant with regard to his claims.  66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and new regulations for 
assisting a claimant in developing the facts pertinent to his 
claims.  See 38 U.S.C. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159).  

Increased ratings for pes planus and muscle strain, lumbar 
spine

In May 2001, the veteran testified at a hearing held before 
the undersigned Board Member.  As part of his testimony, the 
veteran identified several items of recent VA and private 
medical evidence which are potentially relevant to his 
increased rating claims, but which are not contained in his 
claims file.  The Board finds that VA must procure these 
records prior to final adjudication of his claims.  See 38 
U.S.C.A. § 5107 (West 1991 & Supp. 2000); 66 Fed. Reg. 4563-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); see also Bell v. Derwinski, 2 Vet. App. 611, 612-
613 (1992) (the VA has constructive, if not actual, knowledge 
of records generated by the VA); Murincsak v. Derwinski, 2 
Vet. App. 363, 372-373 (1992) (when the VA has knowledge of 
relevant records, the Board must obtain these records before 
proceeding with the appeal).  

Specifically, the veteran indicated that he had recently been 
treated on an outpatient basis at the Jacksonville VA 
Outpatient Clinic.  While he did not specify the precise 
dates of this treatment, it is noted that there are currently 
no VA outpatient treatment records associated with the claims 
folder; thus, the RO should request all relevant VA medical 
records.  

The veteran also indicated during his personal hearing that 
he had been seen numerous times during the past year by 
several physicians at the Shands Jacksonville Family Practice 
Center for a number of medical problems, to include his low 
back, and pes planus.  The veteran also testified that he 
received treatment for his feet from Dr. Bleau, a podiatrist.  
During the hearing, the undersigned Board Member agreed to 
hold this case open for a period of 60 days to allow the 
veteran an opportunity to obtain and forward these medical 
records of this treatment directly to the Board with the 
appropriate waiver.  In June 2001, the Board did receive some 
additional medical evidence, with appropriate waiver from the 
veteran.  The veteran submitted a copy of a May 2001 medical 
record from Dr. Blue's office showing treatment for several 
disorders to include bilateral pes planus.  In light of the 
veteran's contentions and the requirements of the VCAA, the 
RO should request from Dr. Blue, copies of any additional 
medical records pertaining to treatment of the veteran's pes 
planus.

The veteran also submitted with the waiver in June 2001, two 
letters from Dr. A. Sanchez of the Shands Jacksonville Family 
Practice Center which indicated the veteran had been 
receiving treatment by "numerous physicians" in that office 
"for years", and that Dr. Sanchez had treated the veteran 
for respiratory problems, to include asthma.  These 
statements contained no specific information as to the 
veteran's service-connected back disorder and bilateral pes 
planus.  Review of the claims folder reveals that medical 
treatment records dated through September 1995 from the 
University Family Practice Center are of record; but more 
recent treatment records have not been obtained.  It is noted 
that the listed address is the same for both the Shands 
Family Practice Center and University Family Practice Center 
medical facilities.  In light of the veteran's contentions 
and the requirements of the VCAA and new regulations, the RO 
should request copies of any additional private medical 
records, and particularly those relating to recent treatment 
of either the veteran's service-connected pes planus or 
lumbar spine disorder.  

Furthermore, the Board notes that on VA examination in 
January 2000, the medical examiner found no evidence of pes 
planus in either foot; however, a review of the claims folder 
reveals a history of pes planus that is well documented.  
Thus, the Board finds that the veteran should be afforded a 
new VA examination of his feet to determine the current 
nature and severity of his service-connected bilateral pes 
planus.  

The Board further notes that while the veteran is service-
connected for lumbar muscle strain, the record indicates that 
he sustained a post-service back injury in a motor vehicle 
accident in 1976 for which he subsequently underwent surgery 
to resection the first rib.  In 1979 and again in 1987 he 
underwent surgery for a herniated disc at level L4-5 of the 
lumbar spine.  He also underwent exploratory surgery at this 
same level in June 1989.  Thus, the Board further finds that 
the veteran should be afforded a new VA examination of the 
spine to ascertain the veteran's current symptoms and 
functional impairment which are attributable to his service-
connected lumbar strain and to distinguish the veteran's 
current symptoms and functional impairment which are 
attributable to the intervening injury and surgeries.

Attempt to reopen claim for service connection for asthma

With regard to the veteran's request to reopen his claim for 
entitlement to service connection for asthma, it is noted 
that generally, a final VA rating decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2000); see also 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991)  
Regardless of the changes instituted by the VCAA, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

The Board notes "new and material evidence" is defined by 
VA regulation.  See 38 C.F.R. § 3.156(a) (2000).  It is 
further noted that the regulatory definition of "new and 
material evidence" was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.156(a)).  However, this regulatory change affects only 
claims filed on or after August 29, 2001.  As previously 
indicated in the Introduction above, the veteran submitted 
his claim in November 1999.

Thus, the applicable definition for the current appeal is 
that contained in 38 C.F.R § 3.156(a) which was in effect 
prior to August 29, 2001.  Under that regulation, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R § 3.156(a) (2000).  This regulatory 
standard alone must be the test of materiality.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  No other standard than 
that articulated in the regulation applies to the 
determination.  Id.

However, in the instant case, before the Board can reach the 
question of whether the claim should be reopened, additional 
action is required in order for VA to satisfy its duty to 
assist a claimant under the VCAA.  It appears that there may 
be additional relevant service medical records, which might 
be "new and material evidence" which have not been 
requested from the appropriate government sources.  
Specifically, the veteran testified during the personal 
hearing before the undersigned in May 2001, that he had been 
hospitalized in service for breathing difficulties in 
November 1966, and that during this hospitalization he was 
told he had asthma.  The veteran indicated that this 
hospitalization was at McGuire Air Force Base as Fort Dix did 
not have a hospital.  Review of the service medical records 
currently associated with the claims folder reveals that the 
veteran may have been hospitalized twice in service - once in 
August 1966 at Fort Knox, Kentucky for an unknown condition; 
and again in November 1966, at Watson Army Hospital, while 
stationed at Fort Dix, for an upper respiratory infection.  
With regard to this admission, while the service medical 
records currently associated with the claims folder indicate 
that the veteran was admitted, the actual treatment records, 
if available, are not of record.  The Board does note that 
the veteran's examination at service separation was negative.  
However, on remand the RO should request these additional 
service medical records from appropriate government and/or 
military sources.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request all the 
veteran's available additional service 
medical records from appropriate 
government and military sources.  The RO 
should specifically request inpatient 
treatment records and hospital summary 
reports for hospitalization in August 
1966 while the veteran was stationed at 
Fort Knox, Kentucky; as well as for 
hospitalization from November 14 to 17, 
1966 at Watson Army Hospital, Fort Dix, 
as well as at McGuire Air Force Base 
Hospital (as reported by the veteran at 
the hearing) while the veteran was 
stationed at Fort Dix, New Jersey.  Any 
such records received should be 
associated with the veteran's claims 
folder.  All negative responses for 
requests for such service medical records 
should be placed in the veteran's claims 
folder.

2.  The RO should request copies of any 
recent treatment records from the 
Jacksonville VA Outpatient Treatment 
Center concerning treatment provided to 
the veteran for back problems as well as 
bilateral pes planus.  Any such records 
received should be associated with the 
veteran's claims folder.  If the search 
for such records has negative results, a 
statement to that effect should be placed 
in the veteran's claims file.

3.  After obtaining any necessary 
authorizations, the RO should also 
contact the Shands Jacksonville Family 
Practice Center, and request copies of 
all treatment records relating to any 
treatment provided to the veteran by 
either the Shands or University medical 
staff at that location, for the veteran's 
back problems and bilateral pes planus 
from September 1995 to the present.  The 
RO should also contact Curtis M. Bleau. 
MD, at 1740 Edgewood Avenue West, 
Jacksonville, Florida 32208, and request 
copies of any recent treatment records 
relating to any treatment provided to the 
veteran for his bilateral pes planus.

4.  The RO should schedule the veteran 
for an appropriate VA orthopedic 
examination to determine the current 
degree of severity of his pes planus.  
The veteran's claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner.  After 
examination and review of the claims 
folder, the examiner is requested to 
characterize the degree of severity of 
the veteran's pes planus.  It should be 
noted with respect to each foot whether 
the weight-bearing line is over or medial 
to the great toe, and whether the veteran 
has bowing of the tendo achillis, pain on 
manipulation and use of the foot, marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and/or 
characteristic callosities.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  The RO should also schedule the 
veteran for an appropriate VA examination 
to determine the nature and extent of his 
service-connected lumbar muscle strain.  
The veteran's claims file and a copy of 
this REMAND should be made available to 
and be reviewed by the examiner prior to 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Range of motion 
should be reported in all planes and in 
degrees.  

It is noted the veteran is service-
connected for lumbar muscle strain.  
However, he sustained a post-service back 
injury in a motor vehicle accident in 
1976 for which he subsequently underwent 
surgery in 1976.  Thereafter, in 1979 and 
again in 1987, he underwent additional 
surgeries for a herniated disc at level 
L4-5.  He also underwent exploratory 
surgery at this same level in June 1989.  
Thus, the examiner is requested, to the 
extent possible, to distinguish between 
all symptoms and functional impairment 
due to the service-connected lumbar 
strain and the symptoms and impairment 
due to any post-service nonservice-
connected back disability.  If such 
distinction of symptoms and impairment 
can not be medically determined, then the 
examiner should so state, in writing, in 
the examination report.

The examining physician also should 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the veteran's 
service-connected lumbar spine disorder 
upon the veteran's ordinary activity and 
on how it impairs him functionally.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
relating to the veteran's service-
connected low back disability should 
address whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  The examiner should 
state whether any back pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that is 
possible, any functional loss that is 
present due to the service-connected 
lumbar strain should be expressed as 
degrees of limitation of motion or 
ankylosis of the lumbar spine.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After ensuring compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, the RO should 
then readjudicate the issues of the 
veteran's entitlement to increased 
ratings for lumbar strain and bilateral 
pes planus, as well as his request to 
reopen the claim of entitlement to 
service connection for asthma.  If any 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded 


to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). No action is required of the veteran until he is 
notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




